635 So. 2d 13 (1994)
THE FLORIDA BAR, Complainant,
v.
James A. BROWN, Respondent.
No. 82717.
Supreme Court of Florida.
April 14, 1994.
Lorraine C. Hoffmann, Bar Counsel, Fort Lauderdale, for complainant.
James A. Brown, pro se, respondent.
PER CURIAM.
We have for review the complaint of The Florida Bar asking that we hold James A. Brown in contempt for violating the terms of his disciplinary resignation. We have jurisdiction. Art. V, § 15, Fla. Const.
On September 9, 1993, this Court granted respondent's petition for disciplinary resignation nunc pro tune to November 25, 1992. On this earlier date, we had granted The Florida Bar's petition that Brown be placed under emergency suspension for alleged ethical violations.
The Florida Bar now presents evidence to this Court that Brown has continued to practice law after his disciplinary resignation, in violation of this Court's order granting his petition to resign. Brown has refused to accept service in the present action and has not responded to the Bar's complaint. We therefore accept the allegations made by the Bar as true.
Clear violation of any order or disciplinary status that denies an attorney the license to practice law generally is punishable by disbarment, absent strong extenuating *14 factors. The Florida Bar v. Jones, 571 So. 2d 426 (Fla. 1990); The Florida Bar v. Winter, 549 So. 2d 188 (Fla. 1989). We agree with the Bar that disbarment is warranted here.
Accordingly, we hold Brown in contempt of Court and disbar him for a period of six years, nunc pro tune to November 25, 1992. Brown is hereby ordered not to engage in the practice of law either directly or indirectly for so long as his disbarment continues and thereafter until such time as he may be readmitted to the Bar, upon penalty of fine, imprisonment, or both. Judgment for costs in the amount of $744.85 is hereby awarded against Brown and in favor of The Florida Bar, for which sum let execution issue.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.